Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 1 of 6




                 EXHIBIT 5
Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 2 of 6




                                                              MSP000139
Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 3 of 6




                                                              MSP000140
Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 4 of 6




                                                             MSP000141
Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 5 of 6




                                                              MSP000142
Case 1:16-cv-03311-ELH Document 125-5 Filed 11/25/20 Page 6 of 6




                                                             MSP000143
